ORDER
PER CURIAM.
Garry Malone, Claimant, appeals from the order of the Labor and Industrial Relations Commission (Commission) dismissing his application for review of an Administrative Law Judge’s (ALJ) dismissal of two claims for workers’ compensation benefits from the Second Injury Fund. The Commission dismissed Claimant’s application because it was filed more than twenty days after the entry of dismissal by the ALJ.
We have reviewed the record on appeal and the briefs of the parties and conclude the order of the Commission is supported by competent and substantial evidence on the whole record. Section 287.495, RSMo 1994. A published opinion would have no prece-dential value and we affirm by written order. Rule 84.16(b).
*298The judgment is affirmed pursuant to Rule 84.16(b).